FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, April 16, 2013 Ger. Gen. N° 80/2013 Mr. Fernando Coloma C. Superintendent for Securities and Insurance Companies Superintendence of Securities and Insurance Av. Libertador Bernando O’Higgins 1449 Santiago, CHILE Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10 of the Securities Market Law 18,045, the provisions of General Rule No.30 of the Superintendence, duly authorized and on behalf of EnersisS.A. (the “Company”), I hereby inform you as Significant Event that at the Ordinary Shareholders’ Meeting of EnersisS.A. held on April16, 2013, the shareholders agreed to distribute a minimum mandatory dividend (partially paid by Provisional Dividend No. 86) and an additional dividend, for a total of Ch$188,675,260,500. Given that the above mentioned Provisional Dividend No. 86 was already paid, we will distribute and pay the remaining amount of the Definitive Dividend No. 87, for Ch$148,991,647,050 equivalent to Ch$ 3.03489 per share. In addition, as provided for in Resolution N° 660/86 issued by the Superintendence, I hereby attach two Forms, containing information regarding the Definitive Dividend No. 87. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c.: Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago – Bond Holders Representative Depósito Central de Valores SUPERINTENDENCE SECURITIES AND INSURANCE COMPANIES CHILE INTERNAL USE: S.V.S. OFFICE FORM N°1 DIVIDENDS DISTRIBUTION 0.01 Original Information: YES 0.02 Date: 04/ 16 / 2013 (month/day/year) 1. COMPANY IDENTIFICATION 1.01 Tax N°: 94.271.000-3 1.02 Date: 04/ 16 / 2013 (month/day/year) 1.03 Company: ENERSIS S.A. 1.04 Securities Registry N°: 1.05 Affected series: Unique . 1.06 Ticker local Exchange: ENERSIS 1.07 Individualization movement: 87 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Date of agreement: 04/ 16 / 2013 (month/day/year) 2.02 Agreement Settlement: 1 . (1: General Shareholders’ Meeting / 2: Extraordinary Shareholders’ Meeting /3: Board Meeting) 2.03 Amount of the dividend: 2.04 Type of currency: Ch $ . 3. SHARES AND SHAREHOLDERS WITH RIGHTS 3.01 Number of shares: 3.02 Closing Date: 05 / 04 / 2013 (month/day/year) 4. CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: 2. (1: Interim / 2: Definitive minimum by law / 3 Definitive additional or eventual) 4.02 Year Ended: 12 / 31/ 12 (month/day/year) 4.03 Type of payment: 1 (1: In cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or shares of other companies / 4: Other) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional in cash or shares) 5.01 Payment in cash: 1.49760 /share 5.03 Payment Date: 05 / 10 / 2013 (month/day/year) 5.02 Type of currency: Ch $ . (CONTINUE) 6. DISTRIBUTION OF THE OPTIONAL DIVIDEND IN SHARES 6.01 Started Date: //(month/day/year) 6.02 Expiration Option Date: //(month/day/year) 6.03 Date of the distribution of shares : //(month/day/year) 6.04 Series to choose: (Only if the option is based on shares of own issuance) 6.05 Shares post movement: (Only if the option is based on shares of own issuance) 6.06 Tax No. of the Issuer: (Only if the option is in shares in which the company is holder) 6.07 Ticker local Exchange: 6.08 Factor of shares: shares to be received by one share with rights 6.09 Share price:/acc. 6.10 Type of currency: Ch $ 7. OBSERVATIONS Tax Effects : The tax credit that could have this dividend will be announced promptly to shareholders Dividend : This dividend will be charged to 2012 Net Income and corresponds to 19.48363 % of the liquid net income for the year ended December 31, 2012, and jointly, with the Interim Dividend N°86, of $
